








April 28, 2010




Mr. James Collas

President & CEO

Socialwise, Inc.

6440 Lusk Blvd.

Suite 200

San Diego, CA 92121




RE:  Private Placement of Securities




Dear Mr. Collas:

 

This letter confirms our agreement that Socialwise, Inc., a Colorado corporation
(“SCLW” or the "Company”) has engaged Maxim Group LLC (together with its
affiliates and subsidiaries, “Maxim” or the “Placement Agent”) to act as the
Company’s non-exclusive Placement Agent in connection with the proposed private
placement (the “Offering”) of equity or equity linked securities (the
“Securities”) of the Company. The terms of the Securities and the gross proceeds
of such Offering will be substantially in the form to be negotiated between the
Placement Agent and the Company with one or more accredited investors (described
below). The gross proceeds of the Offering will be up to $2,000,000, to be
increased to a total of up to $4,000,000 if mutually agreed by Maxim and the
Company.   




Upon acceptance (indicated by your signature below), this letter agreement (the
“Agreement”) will confirm the terms of the engagement between the Placement
Agent and the Company.   




1.

Appointment.




(a)

Subject to the terms and conditions of this Agreement, the Company hereby
retains the Placement Agent, and the Placement Agent hereby agrees to act, as
the Company’s non-exclusive Placement Agent in connection with the Offering.  As
Placement Agent for the Offering, Maxim will advise and assist the Company in
identifying and assisting the Company in issuing the Securities to, one or more
accredited Investors (“Investors”) in the Offering.  The Company acknowledges
and agrees that the Placement Agent is only required to use its “commercially
reasonable efforts” in connection with the Offering and that this Agreement does
not constitute a commitment by the Placement Agent to purchase the Securities or
introduce the Company to Investors.  Maxim will, in its sole discretion,
determine the reasonableness of its efforts, and is under no obligation to
perform at any level other than what it deems reasonable.  The Company retains
the right to determine all of the terms and conditions of the Offering and to
accept or reject any proposals submitted to it by the Placement Agent in its
sole and absolute discretion.




(b)

During the Term of this Agreement (as such term is hereinafter defined), Maxim
shall have exclusive rights to solicit institutional investors for this
Offering.   Neither the Company nor any of its subsidiaries will, directly or
indirectly, solicit or otherwise encourage the submission of any proposal or
offer (“Investment Proposal”) from any institutional investor or entity relating
to any issuance of the Company’s or any of its subsidiaries’ equity securities
(including debt securities with any equity feature) or participate in any
discussions regarding an Investment Proposal. Notwithstanding the foregoing, the
preceding sentence shall not preclude the Company from soliciting investments
from any existing investor of any nature or potential non-institutional investor
of the Company.  The term “Investment Proposal” shall not include (i) any
investment in the equity securities of any other entity, and (ii) any
transaction or agreement with one or more persons, firms or entities designated
as a “strategic partner” of the Company, as determined in good faith by the
Board of Directors of the Company, provided that each such person, firm or
entity is, itself or through its subsidiaries, an operating company in a
business synergistic with the business of the Company and in which the Company
receives benefits in addition to the investment of funds, but shall not include
a transaction in which the Company is issuing securities primarily for the
purpose of raising capital or to an entity whose primary business is investing
in securities.  The Company will immediately cease all contacts, discussions and
negotiations with institutional investors who are not current Company
shareholders  regarding any Investment Proposal.




2.

Information.  




(a)

The Company recognizes that, in completing its engagement hereunder, the
Placement Agent will be using and relying on both publicly available information
and on data, material and other information (including non-public information
provided by the Company to Maxim) furnished to Placement Agent by the Company or
the Company’s affiliates and agents.  The Company will cooperate with Maxim and
furnish, and cause to be furnished, to Maxim, any and all information and data
concerning the Company, its subsidiaries and the Offering that Maxim deems
appropriate, including, without limitation, the Company’s acquisition and/or
merger plans and plans for raising capital or additional financing that is
reasonably requested by Maxim (the “Information”), including a Private Placement
Memorandum, if any (the “Private Placement Materials”).  Any Information and
Private Placement Materials forwarded to prospective Investors will be in form
acceptable to Placement Agent and its counsel.  The Company represents and
warrants that all Information and Private Placement Materials, including, but
not limited to, the Company’s financial statements, will be complete and correct
in all material respects and will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein not misleading.  




(b)

It is further agreed that Maxim will conduct a due diligence investigation of
the Company and the Company will reasonably cooperate with such investigation as
a condition of Maxim’ obligations hereunder.  The Company recognizes and
confirms that the Placement Agent: (i) will use and rely primarily on the
Information, the Private Placement Materials and information available from
generally recognized public sources in performing the services contemplated by
this letter without having independently verified the same; (ii) is authorized
as the Placement Agent to transmit to any prospective investors a copy or copies
of the Private Placement Materials, forms of subscription documents and any
other legal documentation supplied to the Placement Agent for transmission to
any prospective investors by or on behalf of the Company or by any of the
Company’s officers, representatives or agents, in connection with the
performance of the Placement Agent’s services hereunder or any transaction
contemplated hereby; (iii) does not assume responsibility for the accuracy or
completeness of the Information or the Private Placement Materials and such
other information, if any provided to the Investors; (iv) will not make an
appraisal of any assets of the Company or the Company generally; and (v) retains
the right to continue to perform due diligence of the Company, its business and
its officers and directors during the course of the engagement.  




(c)

Until the date that is one year from the date hereof, Maxim will keep all
information obtained from the Company confidential except: (i) Information which
is otherwise publicly available, or previously known to or obtained by, Maxim
independently of the Company and without breach of any of Maxim’ agreements with
the Company; (ii) Maxim may disclose such information to its officers,
directors, employees, agents and representatives, and to its other advisors and
financial sources on a need to know basis only and will ensure that all such
persons will keep such information strictly confidential.  No such obligation of
confidentiality shall apply to information that: (i) is in the public domain as
of the date hereof or hereafter enters the public domain without a breach by
Maxim, (ii) was known or became known by Maxim prior to the Company’s disclosure
thereof to Maxim, (iii) becomes known to Maxim from a source other than the
Company, and other than by the breach of an obligation of confidentiality owed
to the Company, (iv) is disclosed by the Company to a third party without
restrictions on its disclosure, (v) is independently developed by Maxim or (vi)
is required to be disclosed by Maxim or its officers, directors, employees,
agents, attorneys and to its other advisors and financial sources, pursuant to
any order of a court of competent jurisdiction or other governmental body or as
may otherwise be required by law.




(d)

The Company recognizes that in order for Maxim to perform properly its
obligations in a professional manner, the Company will keep Maxim informed of
and, to the extent practicable, permit Maxim to participate in meetings and
discussions between the Company and any third party relating to the matters
covered by the terms of Maxim’ engagement.  If at any time during the course of
Maxim’s engagement, the Company becomes aware of any material change in any of
the information previously furnished to Maxim, it will promptly advise Maxim of
the change.




3.

Compensation & Expenses.  As compensation for services rendered and to be
rendered hereunder by Placement Agent, the Company agrees to pay Placement Agent
the following fees in consideration of the services rendered by the Placement
Agent in connection with the Offering:




(a)

The Company agrees to pay Maxim a cash fee payable upon each closing of the
transaction contemplated by this Agreement (“Closing”) equal to ten percent
(10.0%) of the gross proceeds received by the Company at each Closing, (the fees
received by Maxim are referred herein as the “Placement Fee”).




(b)

Company shall also provide that, at the Closing, the Company shall grant to
Maxim (or its designated affiliates or assignees) Securities purchase warrants
(the “Warrants”) covering a number of  Securities equal to ten percent (10.0%)
of the total number of Securities being sold and/or issued in the Offering. The
Warrants will have terms and provisions that are identical to the warrants being
sold in this Offering, except that (i) the Warrants will be non-exercisable for
three (3) months after the date of the Closing and will be exercisable and
expire five (5) years after the Closing; (ii) the Warrants will be exercisable
on a cashless basis at any time after they become exercisable: (iii)  the
Warrants shall not be redeemable: (iv) the Warrants may not be transferred,
assigned or hypothecated for a period of three (3) months following the Closing,
except that they be assigned, in whole or in part, to any successor, officer,
manager or member of Maxim (or to officers, managers or member of any such
successor of member) and (v) the Warrants may be exercised as to all or a lesser
number of shares of Securities.




(c)  

Furthermore, the Company shall provide that, at the Closing, the Company shall
grant Maxim (or its designated affiliates or assignees) additional Warrants (the
“Incentive Warrants”) equal to a maximum of ten percent (10.0%) of the total
number of Securities being sold and/or issued in the Offering, based on the
following contingencies : (i) if Maxim places $1,000,000 of Securities with
Maxim Investors in the Offering, Maxim will receive  Incentive Warrant equal to
5% of the total number of the Securities being sold and/or issued in the
Offering, or (ii) if Maxim places $1,500,000 of Securities with Maxim Investors
in the Offering, Maxim will receive  Incentive Warrants equal to 7.5% of the
total number of the Securities being sold and/or issued in the Offering, or
(iii) if Maxim places at least $2,000,000 of Securities with Maxim Investors,
Maxim will receive  Incentive Warrants equal to 10.0% of the total number of the
Securities being sold and/or issued in the Offering. The Incentive Warrants will
have terms and provisions that are identical to the Warrants being sold in this
offering, except that (i) the Incentive Warrants will be non-exercisable for
three (3) months after the date of the Closing and will be exercisable and
expire five (5) years after the Closing: (ii) the Incentive Warrants will be
 exercisable on a cashless basis at any time after they become exercisable:
(iii)  the Incentive Warrants shall not be redeemable: (iv) the Incentive
Warrants may not be transferred, assigned or hypothecated for a period of three
(3) months following the Closing, except that they be assigned, in whole or in
part, to any successor, officer, manager or member of Maxim (or to officers,
managers or member of any such successor of member) and (v) the Incentive
Warrants may be exercised as to all or a lesser number of shares of Securities.




(d)

The Company will reimburse the Placement Agent in a timely manner for expenses
relating to the Offering, including, but not limited to, road show, travel and
other related expenses as well as the legal fees incurred by the Placement Agent
in connection with the Offering, provided, however, that (i) any single expense
item in excess of $2,500 (other than legal fees) and (ii) all expenses in excess
of $5,000 (other than legal fees) in any one month must be approved in advance
by the Company and provided further, that the Company’s Placement Agent
reimbursement obligation for all expenses shall not exceed $25,000 unless
approved by the Company.  Such reimbursements shall be made promptly (but in no
event more than 20 days after submission of those expenses to the Company) upon
submission by the Placement Agent.  The Company shall be responsible (if
required) for (i) the costs and fees associated with the filing of the offering
materials with the FINRA (including all required COBRADesk fees), and (ii) legal
fees incurred by the Placement Agent in connection with the COBRADesk filings.
 Such amounts shall be come from the proceeds received in the Offering and shall
paid at each Closing of the Offering.




(e)

The Company shall assist and cooperate with legal counsel to Maxim in effecting
a filing with respect to the public offering contemplated by the Registration
Statement to be filed in connection with the Offering (an “Issuer Filing”) with
the Financial Industry Regulatory Authority (“FINRA”) Corporate Financing
Department pursuant to FINRA Rule 2710(b)(10)(A)(i) and the Company shall pay
the filing fee required by such Issuer Filing and the fees and expenses of
counsel to Maxim in connection with the Issuer Filing and clearing such filing
with FINRA.  The Company shall assist legal counsel to Maxim in pursuing the
Issuer Filing until FINRA issues a letter confirming that it does not object to
the terms of the Offering contemplated by the Registration Statement.




4.

Term of Engagement.




(a)

This Agreement will remain in effect until June 30, 2010, after which either
party shall have the right to terminate it on ten (10) days prior written notice
to the other.  The date of termination of this Agreement is referred to herein
from time to time as the “Termination Date.”  The period of time during which
this Agreement remains in effect is referred to herein from time to time as the
“Term”.  In the event, however in the course of Maxim’s performance of due
diligence it deems it necessary to terminate the engagement, Maxim may do so
prior to the termination date and upon immediate written notice.   If, within
twelve (12) months after the Termination Date, the Company completes any private
financing of equity or debt or other capital raising activity of the Company
(other than the exercise by any person or entity of any options, warrants or
other convertible securities other than the warrants issued pursuant to this
Agreement) with any of the Investors who were first introduced to the Company
during the Term in connection with the financing contemplated hereby by Maxim
and disclosed to the Company in writing prior to its introduction to the
Company, the Company will pay to Maxim upon the closing of such financing the
compensation set forth in Sections 3(a) and 3(b) as a “Source Fee”.




(b)

Notwithstanding anything herein to the contrary, subject to the twelve months
limitation described in Section 4(a) above, the obligation to pay the
compensation and expenses described in Section 3, this Section 4, Sections 6 and
8-18 and all of Exhibit A attached, hereto (the terms of which are incorporated
by reference hereto), will survive any termination or expiration of this
Agreement.  The termination of this Agreement shall not affect the Company’s
obligation to pay fees to the extent provided for in Section 3 herein and shall
not affect the Company’s obligation to reimburse the expenses accruing prior to
such termination to the extent provided for herein.  All such fees and
reimbursements due shall be paid to the Placement Agent on or before the
Termination Date (in the event such fees and reimbursements are earned or owed
as of the Termination Date) or upon the closing of the Offering or any
applicable portion thereof (in the event such fees are due pursuant to the terms
of Section 3 hereof).




5.

Certain Placement Procedures.  The Company and the Placement Agent each
represents to the other that it has not taken, and the Company and the Placement
Agent each agrees with the other that it will not take any action, directly or
indirectly, so as to cause the Offering to fail to be entitled to rely upon the
exemption from registration afforded by Section 4(2) of the Securities Act of
1933, as amended (the “Act”).  In effecting the Offering, the Company and the
Placement Agent each agrees to comply in all material respects with applicable
provisions of the Act and any regulations thereunder and any applicable state
laws and requirements.  The Company agrees that any representations and
warranties made by it to any Investor in the Offering shall be deemed also to be
made to the Placement Agent for its benefit.  The Company agrees that it shall
cause any opinion of its counsel delivered to any Investors in the Offering also
to be addressed and delivered to the Placement Agent, or to cause such counsel
to deliver to the Placement Agent a letter authorizing it to rely upon such
opinion.




6.

Indemnification.  The Company agrees to indemnify Placement Agent in accordance
with the indemnification and other provisions attached to the Agreement as
Exhibit A (the “Indemnification Provisions”), which provisions are incorporated
herein by reference and shall survive the termination or expiration of the
Agreement.




7.

Other Activities.  The Company acknowledges that Maxim has been, and may in the
future be, engaged to provide services as an underwriter, placement agent,
finder, advisor and investment banker to other companies in the industry in
which the Company is involved.  Subject to the confidentiality provisions of
Maxim contained in Section 2 hereof, the Company acknowledges and agrees that
nothing contained in this Agreement shall limit or restrict the right of Maxim
or of any member, manager, officer, employee, agent or representative of Maxim,
to be a member, manager, partner, officer, director, employee, agent or
representative of, investor in, or to engage in, any other business, whether or
not of a similar nature to the Company’s business, nor to limit or restrict the
right of Maxim to render services of any kind to any other corporation, firm,
individual or association; provided that Maxim and any of its member, manager,
officer, employee, agent or representative shall not use the Information to the
detriment of the Company.  Maxim may, but shall not be required to, present
opportunities to the Company.




8.

Future Rights.

Upon the successful completion of the Offering, for a period of eighteen (18)
months from the closing the Offering, the Company grants Maxim the right of
first refusal to act as lead managing underwriter and book runner and/or
placement agent for any and all future public, private and private equity and
debt offerings during such eighteen (18) month period of the Company, or any
successor to or any subsidiary of the Company (“Financing Tail”).  Any economics
in connection with a Financing that may be split with any additional agent(s) or
underwriter(s) will be determined solely by Maxim.  In order for the Company to
have complied with the provisions of this section 8, it must have provided
written notice to Maxim in accordance with the notice provisions enumerated in
section 15 hereof.




9.

Governing Law; Jurisdiction; Waiver of Jury Trial.  This Agreement will be
governed as to validity, interpretation, construction, effect and in all other
respects by the internal law of the State of New York.  The Company and Maxim
each () agree that any legal suit, action or proceeding arising out of or
relating to this Agreement shall be instituted exclusively in the New York State
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, () waives any objection to the venue of any
such suit, action or proceeding, and the right to assert that such forum is an
inconvenient forum, and () irrevocably consents to the jurisdiction of the New
York State Supreme Court, County of New York, and the United States District
Court for the Southern District of New York in any such suit, action or
proceeding.  Each of the Company and Maxim further agrees to accept and
acknowledge service of any and all process that may be served in any such suit,
action or proceeding in the New York State Supreme Court, County of New York, or
in the United States District Court for the Southern District of New York and
agree that service of process upon it mailed by certified mail to its address
shall be deemed in every respect effective service of process in any such suit,
action or proceeding.  The parties hereby expressly waive all rights to trial by
jury in any suit, action or proceeding arising under this Agreement.




10.

Securities Law Compliance.  The Company, at its own expense, will use its best
efforts to obtain any registration or qualification required to sell any
Securities under the Blue Sky laws of any applicable jurisdictions.




11.

Representations and Warranties.  The Company and Maxim each respectively
represent and warrant that:  (a) it has full right, power and authority to enter
into this Agreement and to perform all of its obligations hereunder; (b) this
Agreement has been duly authorized and executed and constitutes a legal, valid
and binding agreement of such party enforceable in accordance with its terms;
and (c) the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby does not conflict with or result in a breach of
(i) such party’s certificate of incorporation or by-laws or (ii) any agreement
to which such party is a party or by which any of its property or assets is
bound.  Maxim represents and warrants it is a member in good standing of FINRA
and SIPC and in compliance with FINRA and SIPC rules and regulations.




12.

Parties; Assignment; Independent Contractor.  This Agreement has been and is
made solely for the benefit of Maxim and the Company and each of the persons,
agents, employees, officers, directors and controlling persons referred to in
Exhibit A and their respective heirs, executors, personal representatives,
successors and assigns, and nothing contained in this Agreement will confer any
rights upon, nor will this Agreement be construed to create any rights in, any
person who is not party to such Agreement, other than as set forth in this
paragraph.  The rights and obligations of either party under this Agreement may
not be assigned without the prior written consent of the other party hereto and
any other purported assignment will be null and void.  Maxim has been retained
under this Agreement as an independent contractor, and it is understood and
agreed that this Agreement does not create a fiduciary relationship between
Maxim and the Company or their respective Boards of Directors.  Maxim shall not
be considered to be the agent of the Company for any purpose whatsoever and
Maxim is not granted any right or authority to assume or create any obligation
or liability, express or implied, on the Company’s behalf, or to bind the
Company in any manner whatsoever.




13.

Validity.  In case any term of this Agreement will be held invalid, illegal or
unenforceable, in whole or in part, the validity of any of the other terms of
this Agreement will not in any way be affected thereby.




14.

Counterparts.  This Agreement may be executed in counterparts and may be
delivered by facsimile or electronic/PDF delivery, and each of such counterparts
will for all purposes be deemed to be an original, and such counterparts will
together constitute one and the same instrument.




15.

Notices.  All notices will be in writing and will be effective when delivered in
person or sent via facsimile and confirmed by letter, to the party to whom it is
addressed at the following addresses or such other address as such party may
advise the other in writing:




To the Company:

Socialwise, Inc.

6440 Lusk Blvd., Suite 200

San Diego, CA 92121

Attention: Jonathan Shultz

Telephone: 858-677-0080

Facsimile: 858-677-0180




To Maxim:

Maxim Group LLC

405 Lexington Avenue

New York, NY 10174

Attention: James Siegel, Esq.

Telephone:  (212) 895-3508

Facsimile:  (212) 895-3860




Maxim Group LLC

405 Lexington Avenue

New York, NY 10174

Attention: Clifford Teller

Telephone:  (212) 895-3773

Facsimile:  (212) 895-3783




16.

Best Efforts Engagement for Capital Raising.  It is expressly understood and
acknowledged that Maxim’s engagement for the Offering does not constitute any
commitment, express or implied, on the part of Maxim or of any of its affiliates
to purchase or place the Company’s securities or to provide any type of
financing and that the Offering will be conducted by Maxim on a “best efforts”
basis.




17.

Press Announcements. The Company agrees that Maxim shall, upon a successful
transaction, have the right to place advertisements in financial and other
newspapers and journals at its own expense describing its services to the
Company hereunder, provided that Maxim shall submit a copy of any such
advertisement to the Company for its approval, such approval not to be
unreasonably withheld, conditioned or delayed.










(Signature Page Follows)





Members FINRA & SIPC

405 Lexington Ave. * New York, NY 10174 * tel: (212) 895-3500 * (800) 724-0761 *
fax: (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Red Bank, NJ




Socialwise, Inc.

April __, 2010

Page 2          










We are delighted at the prospect of working with you and look forward to a
successful Offering.  If you are in agreement with the foregoing, please execute
and return two copies of this engagement letter to the undersigned.  This
Agreement may be executed in counterparts, electronic mail and by facsimile
transmission.  




Very truly yours,




MAXIM GROUP LLC










/s/ Clifford A. Teller

Name:

Clifford A. Teller

Title:

Executive Managing Director, Investment Banking










Agreed to and accepted this ____ day of April, 2010




SOCIALWISE, INC.










By:

/s/ James Collas

Name:

James Collas

Title:

President & Chief Executive Officer





























Members FINRA & SIPC

405 Lexington Ave. * New York, NY 10174 * tel: (212) 895-3500 * (800) 724-0761 *
fax: (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Red Bank, NJ




Socialwise, Inc.

April __, 2010

Page 3          







Exhibit A




INDEMNIFICATION PROVISIONS




Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.




The Company agrees to indemnify and hold harmless Placement Agent and each of
the other Indemnified Parties (as hereinafter defined) from and against any and
all losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses and disbursements, and any and all actions, suits,
proceedings and investigations in respect thereof and any and all legal and
other costs, expenses and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise (including, without limitation,
the costs, expenses and disbursements, as and when incurred, of investigating,
preparing, pursing or defending any such action, suit, proceeding or
investigation (whether or not in connection with litigation in which any
Indemnified Party is a party)) (collectively, “Losses”), directly or indirectly,
caused by, relating to, based upon, arising out of, or in connection with,
Placement Agent’s acting for the Company, including, without limitation, any act
or omission by Placement Agent in connection with its acceptance of or the
performance or non-performance of its obligations under the Agreement between
the Company and Placement Agent to which these indemnification provisions are
attached and form a part, any breach by the Company of any representation,
warranty, covenant or agreement contained in the Agreement (or in any
instrument, document or agreement relating thereto, including any agency
agreement), or the enforcement by Placement Agent of its rights under the
Agreement or these indemnification provisions, except to the extent that any
such Losses are found in a final judgment by a court of competent jurisdiction
(not subject to further appeal) to have resulted primarily and directly from the
gross negligence or willful misconduct of the Indemnified Party seeking
indemnification hereunder.  




The Company also agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company
for or in connection with the engagement of Placement Agent by the Company or
for any other reason, except to the extent that any such liability is found in a
final judgment by a court of competent jurisdiction (not subject to further
appeal) to have resulted primarily and directly from such Indemnified Party’s
negligence or willful misconduct.




These Indemnification Provisions shall extend to the following persons
(collectively, the “Indemnified Parties”):  Placement Agent, its present and
former affiliated entities, managers, members, officers, employees, legal
counsel, agents and controlling persons (within the meaning of the federal
securities laws), and the officers, directors, partners, stockholders, members,
managers, employees, legal counsel, agents and controlling persons of any of
them.  These indemnification provisions shall be in addition to any liability,
which the Company may otherwise have to any Indemnified Party.




If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Party to notify the Company shall not relieve the Company from its
obligations hereunder.  An Indemnified Party shall have the right to retain
counsel of its own choice to represent it, and the fees, expenses and
disbursements of such counsel shall be borne by the Company.  Any such counsel
shall, to the extent consistent with its professional responsibilities,
cooperate with the Company and any counsel designated by the Company.  The
Company shall be liable for any settlement of any claim against any Indemnified
Party made with the Company’s written consent.  The Company shall not, without
the prior written consent of Placement Agent, settle or compromise any claim, or
permit a default or consent to the entry of any judgment in respect thereof,
unless such settlement, compromise or consent (i) includes, as an unconditional
term thereof, the giving by the claimant to all of the Indemnified Parties of an
unconditional release from all liability in respect of such claim, and (ii) does
not contain any factual or legal admission by or with respect to an Indemnified
Party or an adverse statement with respect to the character, professionalism,
expertise or reputation of any Indemnified Party or any action or inaction of
any Indemnified Party.




In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company shall contribute to the Losses to which any Indemnified Party
may be subject (i) in accordance with the relative benefits received by the
Company and its stockholders, subsidiaries and affiliates, on the one hand, and
the Indemnified Party, on the other hand, and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
which resulted in such Losses as well as any relevant equitable considerations.
 No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for fraudulent
misrepresentation.  The relative benefits received (or anticipated to be
received) by the Company and it stockholders, subsidiaries and affiliates shall
be deemed to be equal to the aggregate consideration payable or receivable by
such parties in connection with the transaction or transactions to which the
Agreement relates relative to the amount of fees actually received by Placement
Agent in connection with such transaction or transactions.  Notwithstanding the
foregoing, in no event shall the amount contributed by all Indemnified Parties
exceed the amount of fees previously received by Placement Agent pursuant to the
Agreement.




Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect.  The Indemnification Provisions shall be binding upon the Company and
its successors and assigns and shall inure to the benefit of the Indemnified
Parties and their respective successors, assigns, heirs and personal
representatives.











Members FINRA & SIPC

405 Lexington Ave. * New York, NY 10174 * tel: (212) 895-3500 * (800) 724-0761 *
fax: (212) 895-3783 * www.maximgrp.com

New York, NY * Long Island, NY * Red Bank, NJ


